Citation Nr: 1042274	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post acute myocardial infarction and coronary 
artery bypass graft.

2.  Entitlement to an increased rating for bigeminal pulse, 
currently rated at 10 percent.

3.  Entitlement to a temporary total evaluation based on 
convalescence following hospitalization for a coronary artery 
bypass graft.  


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from February 1961 to January 
1964 and from July 1965 to August 1983.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2005 by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).

So as to make plain the issues presently on appeal, the Board 
deems it necessary to outline some procedural matters.  A 
February 1985 rating decision granted the Veteran service 
connection for bigeminal pulse, a type of heart arrhythmia.  See 
Dorland's Illustrated Medical Dictionary, p. 217, (31st ed. 
2007).  In September 2004, the Veteran initiated an increased 
rating claim for his "heart condition" and a claim for a 
temporary total evaluation based on convalescence following 
hospitalization.  Based on relevant medical evidence, the Agency 
of Original Jurisdiction (AOJ) determined that the Veteran's 
hospitalization and subsequent convalescence were related to 
diagnosed coronary artery disease.  See Private Surgical Report, 
September 14, 2004.  As the Veteran was not service connected for 
coronary artery disease, the AOJ inferred a service connection 
claim for this disorder.  In May 2005, these issues were 
adjudicated, and subsequently certified to the Board for review.  

In numerous correspondences, to include his January 2007 Appeal 
to the Board of Veterans' Appeals (VA Form 9), the Veteran has 
sought appellate review of the "assignment of diagnosis of 
bigeminal pulse to my heart condition."  As the heart disability 
for which service connection was established has always been 
identified as "bigeminal pulse," which has been evaluated as an 
arrhythmia, the concerns the Veteran appears to be expressing 
seem misplaced.  In any case, the issues certified on appeal will 
be addressed and if the Veteran seeks some other benefit, he may 
communicate that to the RO.  

The issues of entitlement to (i) an increased rating for 
bigeminal pulse, currently rated at 10 percent, and (ii) a 
temporary total evaluation based on convalescence following 
hospitalization for a coronary artery bypass graft are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran had active duty service in the Republic of 
Vietnam, during the period beginning on January 9, 1962, and 
ending on May 7, 1975.

2.  Competent medical evidence confirms the Veteran's diagnosed 
coronary artery disease.

3.  Coronary artery disease is presumptively recognized by VA as 
being causally related to herbicide agents in the Republic of 
Vietnam.  


CONCLUSION OF LAW

Coronary artery disease is presumed to have been caused by the 
Veteran's in-service exposure to herbicide agents.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010); 75 Fed. 
Reg. 53,202 (Aug. 31, 2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim with respect to the 
Veterans' Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100 et. seq. (West 2003).  Given the favorable outcome below, no 
conceivable prejudice to the Veteran could result from this 
adjudication.  In this regard, the Agency of Original 
Jurisdiction (AOJ) will be responsible for addressing any VCAA 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Veteran presently seeks to establish service connection for 
coronary artery disease, status post acute myocardial infarction 
and coronary artery bypass graft (hereinafter coronary artery 
disease or CAD).  

The Board notes that competent medical evidence of record 
confirms the Veteran's diagnosis with coronary artery disease.  
See "Indications," Private Echocardiogram Report, November 3, 
2004; Private Surgical Report, September 14, 2004.  Having 
demonstrated a current disability, the Board must consider 
whether this disorder was caused by, or incurred in, the 
Veteran's military service.  See 38 U.S.C.A. §§ 1110, 1112, 1131.  

In this regard, it is noted that the Veteran's military records 
confirm his active military service in the Republic of Vietnam, 
within the period outlined in 38 C.F.R. § 3.307(a)(6)(iii).  See 
"Box 13," Certificate of Release or Discharge from Active Duty 
(DD-214)-Retirement.  As such, and in the absence of affirmative 
evidence to the contrary, it is presumed that the Veteran was 
indeed exposed to an herbicide agent, such as Agent Orange.  
38 C.F.R. § 3.307(a)(6)(iii).  Accordingly, the Veteran is 
entitled to have his service connection claim for CAD evaluated 
under the presumptive service connection provision of 38 C.F.R. 
§ 3.307(a)(6).  

During the pendency of the Veteran's claim, VA amended its 
adjudication regulations, concerning presumptive service 
connection for certain diseases based on herbicide exposure.  See 
75 Fed. Reg. 53,202 (Aug. 31, 2010).  This amendment was 
necessary to implement the decision by the Secretary of Veterans 
Affairs (Secretary) that the diseases enumerated in 38 C.F.R. 
§ 3.309(e) should be revised, to include additional diseases that 
the National Academy of Sciences (NAS) Institute of Medicine 
determined were positively associated with herbicide exposure.  
Id.  One of the diseases positively associated with herbicide 
exposure by NAS and determined by the Secretary to warrant 
presumptive service connection is ischemic heart disease, to 
including, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery.  
75 Fed. Reg. 53,202, 53,216.  As his claim was pending August 31, 
2010, the date of the publication of the aforementioned amendment 
in the Federal Register, this revision to 38 C.F.R. § 3.309(e) is 
applicable to the Veteran's current service connection claim.  
See 75 Fed. Reg. 53,202.  

The analysis may be stated briefly.  Based on the Veteran's 
presumed herbicide exposure, presumptive service connection under 
38 C.F.R. § 3.307(a)(6) is applicable.  Service connection due to 
herbicide exposure is only warranted on this basis for a specific 
list of diseases set forth under 38 C.F.R. § 3.309(e) and the 
recent revision of this regulation included the addition of 
coronary artery disease.  This being the case, presumptive 
service connection for coronary artery disease, due to herbicide 
exposure, is warranted.  Accordingly, the Veteran's claim is 
granted.  


ORDER

Service connection for coronary artery disease, status post acute 
myocardial infarction and coronary artery bypass graft, is 
granted.


REMAND

The Veteran presently seeks to establish his entitlement to an 
increased disability rating for bigeminal pulse, currently rated 
at 10 percent.  VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A.  With respect to this 
issue, as it has been over six years since the Veteran's most 
recent VA examination, the Board finds that a current VA 
examination would be of assistance in making a fully informed and 
accurate assessment of the current nature and severity of the 
Veteran's service-connected bigeminal pulse.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As such, the claim is 
remanded to afford the Veteran another VA examination.

Further, it appears that additional VA treatment records, 
relevant to the Veteran's claims may exist, which have not been 
associated with the claims folder.  Looking to his January 2007 
Appeal to the Board of Veterans' Appeals (VA Form 9), the Board 
notes that the Veteran suggested that he received regular VA 
treatment at the VA Medical Center in Tallahassee, Florida; 
however, the most recent VA treatment record associated with the 
claims folder is dated in June 2004.  Given the amount of time 
between the Veteran's January 2007 statement and the last VA 
treatment of record, there is a possibly that outstanding records 
may assist the Veteran substantiate his claims.  Therefore, VA 
should make the necessary attempts to associate these records 
with the claims folder.  

The Board granted the Veteran's service connection claim for 
coronary artery disease in the decision herein, but as an 
appellate body, lacks jurisdiction to assign an effective date 
for this claim in the first instance.  As the effective date 
assigned by the Agency of Original Jurisdiction (AOJ), 
effectuating the grant of service connection, may have a bearing 
on the claim for a temporary total evaluation, the Board must 
remand the claim, pending the assignment of an effective date in 
the first instance.  Smith v. Gober, 236 F.3d 1370, 1373 (Fed. 
Cir. 2001) (where facts underlying separate claims are 
"intimately connected," interests of judicial economy and 
avoidance of piecemeal litigation require that claims be 
adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request copies of any 
of the Veteran's hospitalization and/or 
treatment records related to any heart 
condition, generated at the VA Medical Center 
located in Tallahassee, Florida, dated since 
June 2004.  Any negative response should 
be in writing, and associated with the 
claims folder.  

2.  After the aforementioned development 
has been completed and any obtained 
treatment records, and/or negative 
response(s), associated with the claims 
folder, the AMC/RO should schedule the 
Veteran for a VA examination related to his 
increased rating claim for bigeminal pulse.  
The claims folder must be made available 
to and reviewed by the examiner; such 
review must be noted in the examination 
report.  The examiner should record the full 
history of the disorder, including the 
Veteran's account of symptomatology and the 
relevant medical evidence of record.  

Thereafter, the examiner should describe the 
nature, extent and severity of the Veteran's 
bigeminal pulse disorder.  The examiner 
should clearly indicate the relevant workload 
in METs as a consequence of the Veteran's 
arrhythmia, and if any of the following are 
present as a result of it: dyspnea, fatigue, 
angina, dizziness, syncope, continuous 
required medication, or left ventricle 
dysfunction (clearly indicating the ejection 
fraction percentage).  The examiner should 
also indicate if there is any evidence of 
cardiac hypertrophy or dilatation on EKG or 
x-ray examination as a consequence of the 
arrhythmia and if an automatic implantable 
cardioverter-defibrillator (AICD) is in 
place.  

All necessary studies, and/or examinations, 
should be conducted and the findings reported 
in the examination report.  All findings and 
conclusions should be supported by clear 
medical reasoning and logic.

3.  After the aforementioned development 
efforts have been completed, the AMC/RO 
should consider the additional evidence 
associated with the file, since the issuance 
of the November 2006 Statement of the Case 
(SOC), and readjudicate the Veteran's claims, 
to include the claim for a temporary total 
evaluation based on convalescence following 
hospitalization for a coronary artery bypass 
graft.  

4.  If the foregoing action does not resolve 
the claims, a Supplemental Statement of the 
Case should be issued.  An appropriate period 
of time should be allowed for response.  
Thereafter, the claims should be returned to 
this Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


